DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 7 recite, inter alia, a method of manufacturing a semiconductor device, comprising the steps of flowing first precursors into a deposition chamber to form a dielectric coat along an inner sidewall of the deposition processing chamber and flowing a second precursor to form a hydrophobic layer over the dielectric coat and after performing deposition cycles, flowing the second precursor to repair the hydrophobic layer.  Although, Wu, US 2021/0032750 and Ko, US 2021/011557 teach forming hydrophobic coating on an inner sidewall of processing chamber, they fail to teach forming a dielectric coat along an inner sidewall of the deposition processing chamber.   Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 8 – 15 recite, inter alia, a method of forming a semiconductor device comprising depositing a silicon oxide layer over an inner sidewall of a processing chamber, form a hydrophobic layer over the silicon oxide coat by flowing a hydrophobic precursor into the processing chamber, placing a wafer into the processing chamber and patterning a metal oxide layer by flowing an oxygen and a metal precursor over the wafer.   Although, Wu, US 2021/0032750 and Ko, US 2021/011557 teach forming  hydrophobic coating on an inner sidewall of the processing chamber, they fail to teach depositing a silicon oxide coat along an inner sidewall of the deposition processing chamber    The art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 16 – 20 recite, inter alia, a method of manufacturing a semiconductor device, comprising performing a first treatment process on an ALD tool comprising forming a hydrophobic coat over inner sidewalls of the ALD tool after performing first ALD processing steps on the first wafer, perform second ALD processing steps on a second wafer and performing a second treatment process on the ALD tool comprising replenishing the hydrophobic coat over the inner sidewalls of the ALD tool.  Although, Wu, US 2021/0032750 and Ko, US 2021/011557 teach forming a hydrophobic coat over inner sidewalls of an ALD tool, they fail to teach replenishing the hydrophobic coat over the inner sidewalls of the ALD tool after processing of two wafers.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        April 10, 2022